DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 23 July 2020.  In view of this communication and the preliminary amendment concurrently filed, claims 1-4, 6-8, 10-18, and 21-26 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 23 July 2020 and 10 August 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Outer Rotor Motor with Cooling Vanes.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 25 (second instance) has been renumbered as claim 26.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites an “outer rotor motor comprising the rotor of claim 15”, but does not specify any further limitations on said rotor.  Claim 24 recites an “electric appliance or tool comprising the outer rotor motor of claim 23”, but does not specify any further limitations on said motor.  Thus, each of these claims is of improper dependent form because neither claim further limits the subject matter of the claim on which they each depend.  
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8, 10-18, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0303753 A1), hereinafter referred to as “Huang”, in view of Takahashi et al. (US 2014/0117788 A1), hereinafter referred to as “Takahashi”.
Regarding claim 1, Huang discloses an outer rotor motor [10] (fig. 1-6; ¶ 0026), comprising: 
a stator [20] (fig. 2-3; ¶ 0027); and 
a rotor [30] (fig. 1, 4-5; ¶ 0028) including: 
a magnet [50] arranged around the stator [20], with an air-gap arranged between the magnet [50] and the stator [20] (fig. 1-5; ¶ 0028), 
a rotor yoke [32] arranged around the magnet [50] (fig. 4-5; ¶ 0028); and

    PNG
    media_image1.png
    577
    1057
    media_image1.png
    Greyscale

an end cap [40] including vanes [43] and connected with the rotor yoke [32] (fig. 5-6; ¶ 0034-0035).
Huang does not disclose that the magnet [50] is a bonded magnet.
Takahashi discloses an outer rotor motor [100] comprising a rotor [120] including a bonded magnet [123] arranged around the stator [110] (fig. 3-5; ¶ 0034, 0047-0048).

    PNG
    media_image2.png
    486
    1017
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Huang using a cylindrical bond magnet as taught by Takahashi, in order to simplify the magnet structure while providing high power output (¶ 0010-0012 of Takahashi).
Regarding claim 2, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 1, as stated above, wherein Takahashi further discloses that the bonded magnet [123] is in the form of a hollow cylinder (fig. 5; ¶ 0049).
Regarding claim 3, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 2, as stated above, wherein Takahashi further discloses that the bonded magnet [123] has circumferentially alternating poles [N/S] (fig. 5; ¶ 0049).
Regarding claim 4, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 3, as stated above, wherein Takahashi further discloses that the poles [N/S] are of substantially the same angular extension (fig. 5).
Regarding claim 6, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 1, as stated above, further comprising an integrated PCB assembly [21/29] arranged on one side of the bonded magnet [50] opposite the end cap [40] (fig. 1-2; ¶ 0027).
Regarding claim 7, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 6, as stated above, wherein the integrated PCB assembly [2129] includes mounting portions [23] for mounting the outer rotor motor [10] to a support structure (fig. 2-3; ¶ 0027; mounting blocks allow the motor to be “fixedly mounted to desired positions”, impliedly disclosing additional support structure upon which the motor is secured).
Regarding claim 8, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 6, as stated above, wherein an axial gap is defined between the bonded magnet [50] and the integrated PCB assembly [21/29] (fig. 1; ¶ 0035; a small gap is shown between the lower end of the rotor and the circuit board, which is described as the entry point for a cooling airflow).
Regarding claim 10, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 1, as stated above, wherein the vanes [43] extend radially and are evenly angularly spaced apart (fig. 6; ¶ 0034; the openings [44] are disclosed as being “evenly distributed in a circumferential direction” and vanes [43] are disclosed as being “integrally formed at each opening”).
Regarding claim 11, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 10, as stated above, wherein an air flow opening [44] is arranged between respective adjacent vanes [43] (fig. 6; ¶ 0034).
Regarding claim 12, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 1, as stated above, further comprising an integrated PCB assembly [21/29] arranged on one side of the bonded magnet [50] opposite the end cap [40] (fig. 1-2; ¶ 0027); 
wherein an axial gap is defined between the bonded magnet [50] and the integrated PCB assembly [21/29] (fig. 1; ¶ 0035; a small gap is shown between the lower end of the rotor and the circuit board, which is described as the entry point for a cooling airflow); 
wherein an air flow opening [44] is arranged between respective adjacent radially-extending vanes [43] (fig. 6; ¶ 0034); and 
wherein the air-gap, the axial gap, and the air flow openings [44] are in fluid communication to define a cooling air flow path (¶ 0035; the cooling airflow is disclosed as entering through the axial gap, passing the stator/magnet, and exiting through the air flow openings).
Regarding claim 13, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 1, as stated above, wherein the rotor [30] further comprises a shaft [31] operably coupled with bonded magnet [50] for rotation, wherein the shaft [31] extends through the end cap [40], the bonded magnet [50], the stator [20], and the PCB assembly [21/29] (fig. 1, 4; ¶ 0026-0027).
Regarding claim 14, Huang, in view of Takahashi, discloses the outer rotor motor [10] of any one of claim 1, as stated above, wherein the outer rotor motor [10] is a DC brushless motor (¶ 0026).
Regarding claim 15, Huang discloses a rotor [30] for an outer rotor motor [10] (fig. 1-6; ¶ 0026-0028), comprising: 
a magnet [50] configured to be arranged around a stator [20] and spaced apart from the stator [20], with an air-gap arranged between the magnet [50] and the stator [20] (fig. 1-5; ¶ 0027-0028); 

    PNG
    media_image1.png
    577
    1057
    media_image1.png
    Greyscale

a rotor yoke [32] arranged around the magnet [50] (fig. 4-5; ¶ 0028); and
an end cap [40] including vanes [43] and connected with the rotor yoke [32] (fig. 5-6; ¶ 0034-0035).
Huang does not disclose that the magnet [50] is a bonded magnet.
Takahashi discloses an outer rotor motor [100] comprising a rotor [120] including a bonded magnet [123] arranged around the stator [110] (fig. 3-5; ¶ 0034, 0047-0048).

    PNG
    media_image2.png
    486
    1017
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor of Huang using a cylindrical bond magnet as taught by Takahashi, in order to simplify the magnet structure while providing high power output (¶ 0010-0012 of Takahashi).
Regarding claim 16, Huang, in view of Takahashi, discloses the rotor [30] of claim 15, as stated above, wherein Takahashi further discloses that the bonded magnet [123] is in the form of a hollow cylinder (fig. 5; ¶ 0049).
Regarding claim 17, Huang, in view of Takahashi, discloses the rotor [30] of claim 16, as stated above, wherein Takahashi further discloses that the bonded magnet [123] has circumferentially alternating poles [N/S] (fig. 5; ¶ 0049).
Regarding claim 18, Huang, in view of Takahashi, discloses the rotor [30] of claim 17, as stated above, wherein the poles [N/S] are of substantially the same angular extension (fig. 5).
Regarding claim 21, Huang, in view of Takahashi, discloses the rotor [30] of claim 15, as stated above, wherein the vanes [43] extend radially and are evenly angularly spaced apart (fig. 6; ¶ 0034; the openings [44] are disclosed as being “evenly distributed in a circumferential direction” and vanes [43] are disclosed as being “integrally formed at each opening”).
Regarding claim 22, Huang, in view of Takahashi, discloses the rotor [30] of claim 21, as stated above, wherein an air flow opening [44] is arranged between respective adjacent vanes [43] (fig. 6; ¶ 0034).
Regarding claim 23, Huang, in view of Takahashi, discloses an outer rotor motor [10] comprising the rotor [30] of claim 15, as stated above (fig. 1, 4-5; ¶ 0028).
Regarding claim 24, Huang, in view of Takahashi, discloses an electric appliance or tool comprising the outer rotor motor [10] of claim 23, as stated above (the disclosed motor is inherently used in some form of device/appliance, as evidenced by Takahashi; ¶ 0143).
Regarding claim 25, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 1, as stated above, wherein an axial end of the end cap [40] facing the bonded magnet [50] includes a cutout for receiving part of the bonded magnet [50] (fig. 4-5; the axial ends of the magnet abut a flange of the end cap, just as disclosed in fig. 3 of the present application). 
Huang does not disclose that the end cap [40] and the bonded magnet [50] together define a smooth circumferential outer surface.
Takahashi discloses that the end cap [124] and the bonded magnet [50] together define a smooth circumferential outer surface (fig. 1-3; ¶ 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the outer circumferential surface of the end cap and magnet as a smooth surface as taught by Takahashi, in order to reduce windage losses within the motor thereby improving power output and efficiency.
Regarding claim 26, Huang, in view of Takahashi, discloses the outer rotor motor [10] of claim 1, as stated above, wherein the rotor yoke [32] is electromagnetically conductive (fig. 4-5; ¶ 0028, 0033).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Shimbo et al. (US 2017/0162311 A1) discloses an outer rotor motor comprising a cylindrical bond magnet surrounding a wound stator.
Miyama et al. (US 2012/0299407 A1) discloses an outer rotor motor comprising a rotor having a cylindrical magnet surrounding a wound stator, and an axial gap between the rotor and the opposite end allowing an airflow through the motor
Takahashi et al. (US 2009/0284087 A1) discloses an outer rotor motor comprising a rotor having a cylindrical magnet surrounding a wound stator, equally spaced vanes on the end cap of the rotor, and an axial gap between the rotor and the opposite end allowing an airflow through the motor.
Park (US 2007/0152521 A1) discloses an outer rotor motor for a washing machine comprising a rotor having a cylindrical magnet surrounding a wound stator, and equally spaced vanes on the end cap of the rotor.
Müller (US 4,398,134) discloses an outer rotor motor comprising a cylindrical bond magnet surrounding a wound stator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834